Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport April 28th 1781
                        
                        I have the honor to send to your Excellency a Letter which I write to the Ch. de La Luzerne concerning some
                            propositions from Congress for the Supplying the French corps with provisions. This Letter will be followed by Mr De
                            Menonville, first Deputy Adjutant General who shall receive your Excellency’s orders, as he passes thro’ New Windsor, that
                            none of these operations may cross those which are necessary for the Supplying your Excellency’s army. I am with respect
                            and personal attachment Sir Your Excellency’s Most obedient & most humble servant
                        
                            le cte de Rochambeau
                        
                    